Citation Nr: 0528132	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  99-17 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral shoulder 
disabilities.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in July 2003.  There had 
been an earlier development memo entered by the Board.  At 
that time, two other issues were considered.  The benefits 
sought as to those issues were granted in the field.  The 
only remaining issue is the one set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the evidence of record indicates that the veteran 
has recently been awarded benefits from the Social Security 
Administration (SSA).  The records pertaining to the award of 
these benefits have not been associated with the record 
certified for appellate review.  Such records may be of 
significant probative value in determining whether service 
connection for the disability at issue may be granted.  As the 
Court of Appeals for Veterans Claims  (Court) held in Lind v. 
Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist 
requires the VA to attempt to obtain records from other 
Federal agencies, including the SSA, when VA has notice of the 
existence of such records. Thus, the RO must request complete 
copies of the SSA records utilized in awarding the veteran 
disability benefits.

In addition, the veteran has argued that his bilateral 
shoulder disorders were caused by his service connected 
cervical spine disability.  While an opinion has been obtained 
regarding whether the shoulder disorders might be related to 
service, no mention was made of any relationship with the 
cervical spine disorder, and service connection for the 
cervical spine disorder was not established until after the 
opinion was rendered.  Under these circumstances, additional 
development is warranted.  

The appeal is remanded for the following:

1.  The RO should contact SSA and request 
copies of all medical records utilized by 
that administration in making the August 
2004 decision that is of record.  

2.  The RO should arrange for the veteran 
to undergo an appropriate examination, 
such as an orthopedic exam, to ascertain 
whether or not any shoulder disability is 
related to his service-connected cervical 
spine disorder.  The claims folder should 
be made available for review in 
connection with this examination.  The 
examiner should provide complete 
rationale for all conclusions reached.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

